Citation Nr: 1547991	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  08-07 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for lumbar spine osteoarthritis, evaluated as 10 percent disabling from February 15, 2006, to March 11, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to September 1982.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before a Veterans Law Judge at a June 2011 travel Board hearing. A transcript of the hearing has been associated with his claims folder.

 In February 2012, the Board remanded this matter for further development.

Upon initial consideration of the case in October 2014, the Board denied the Veteran's claim for a rating in excess of 10 percent for lumbar spine osteoarthritis from February 15, 2006 to March 11, 2012.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2015, the parties filed a Joint Motion for Remand (JMR), asking the Court to vacate the October 2014 Board decision, and to remand the issue to the Board for additional consideration.  The Court granted the JMR later that month, and the claim has returned to the Board.  

The current claim has been processed through the Veterans Benefits Management System (VBMS).  As such, any further consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

From February 15, 2006 to March 11, 2012, the Veteran's lumbar spine osteoarthritis was manifested by flexion of the thoracolumbar spine to 70 degrees, with pain beginning at 60 degrees; a combined range of motion of the thoracolumbar spine of 215 degrees; and his range of motion was additionally limited by pain, fatigue, weakness, and lack of endurance; there were no incapacitating episodes or neurological manifestations demonstrated.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for 20 percent disability rating, but no higher, for lumbar spine osteoarthritis from February 15, 2006 to March 11, 2012, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman, 19 Vet. App. at 473.

In a pre-adjudication letter dated in April 2006, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for lumbar spine osteoarthritis.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess requirements, including the disability rating and effective date elements of his claim, in the April 2006 letter.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The April 2006 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter also stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened.  The April 2006 letter also explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
 § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected lumbar spine osteoarthritis.

In its February 2012 remand, the Board instructed the agency of original jurisdiction (AOJ) to, among other things, obtain additional relevant treatment records and schedule him for VA examinations to assess the severity of his service-connected lumbar spine osteoarthritis. 

In February 2012, the Appeals Management Center (AMC) obtained the Veteran's outstanding VA treatment records from the Oklahoma City VA Medical Center (VAMC) dated from January 2006.  In a February 2012 letter, the Veteran was asked to complete the appropriate release form so as to allow VA to obtain any additional relevant private treatment records.  Copies of the release form (VA Form 21-4142) were included with the letter.  The Veteran did not return a completed copy of the release form.

VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not submit the appropriate release form so as to allow VA to obtain treatment records from any other private treatment provider from whom records have not already been requested, VA has no further duty to attempt to obtain any additional private treatment records.

Moreover, a VA examination pertinent to the period on appeal was conducted in May 2006 to assess the severity of the Veteran's service-connected lumbar spine osteoarthritis.  The examination was thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.   

Accordingly, the AOJ complied with all of the Board's pertinent February 2012 remand instructions and VA has no further duty to obtain any additional records or conduct additional examinations with respect to the claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10  (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2015).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  For the purpose of rating disability from arthritis, the knee and ankle are considered major joints while the lumbar vertebrae are considered groups of minor joints. See 38 C.F.R. § 4.45.

The Veteran was granted service connection for lumbosacral strain in an October 1982 rating decision that awarded a noncompensable rating, as in effect at that time.  On February 15, 2006, the RO received the Veteran's claim for an increased rating for his back disability.

The June 2006 rating decision on appeal recharacterized the Veteran's disability as lumbar spine osteoarthritis and awarded a 10 percent rating, under DC 5242, effective from February 15, 2006.  Then, in an October 2012 rating decision, the RO awarded a 40 percent rating for the Veteran's back disability, effective from March 12, 2012.

The Veteran's service-connected low back disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, which pertains to degenerative arthritis of the spine. Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Also, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 1 instructs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note 2 indicates that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note 4 specifies that raters should round each range of motion measurement to the nearest five degrees. 

Finally, note 5 inidcates that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
 Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (2015).

Disc disease disability is ratable under the general rating formula, like arthritis, but may in the alternative be rated under criteria for intervertebral disc syndrome found at Diagnostic Code 5243.  These criteria require that there be incapacitating episodes having a total duration of at least 2 weeks during a 12-month period to warrant higher than a 10 percent rating.  (An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  See Note 1 following Diagnostic Code 5243).

Turning to the evidence of record, during a May 2006 QTC examination, the Veteran reported that he suffered from stiffness and flexibility reduced by 25 percent, weakness, and pain from lifting and movement.  The pain was burning, aching, and sharp in nature.  His pain level was at a five out of 10 and could be elicited by physical activity and sleeping.  It was relieved by over-the-counter medication, such as Tylenol.  He reported that his condition did not cause incapacitation.  It was difficult for him to stand for long periods of time, lift, or bend.  The condition resulted in two days lost from work per month. 

Examination of the thoracolumbar spine revealed no evidence of pain on movement. Muscle spasm was absent.  There was tenderness noted on L4, L5, S1, and the right and left paralumbar muscles.  There were negative straight leg raising tests on the right and left.  There was no ankylosis of the lumbar spine.  The ranges of motion of the thoracolumbar spine were recorded as being flexion to 70 degrees with pain beginning at 60 degrees, extension to 25 degrees with pain beginning at 20 degrees, and right and left lateral flexion and rotation all to 30 degrees without pain.  The combined range of motion was 215 degrees.  The Veteran's joint function was additionally limited by pain, fatigue, weakness, and lack of endurance after repetitive use, and the examiner noted that he could not determine the additional limitation of the range of motion on repetitive use testing without speculation.  There was no additional loss of motion on repetitive use of the spine due to incoordination.  Neurological testing revealed normal findings.  There were no signs of IVDS and permanent nerve root involvement. X-rays revealed degenerative arthritis and spondylotic/degenerative changes throughout the lumbar spine.

Relevant VA treatment records dated throughout the appeals period and the Veteran's testimony during the June 2011 hearing includes reports of intermittent back pain that worsened upon long periods of standing and walking, and occasional flare-ups.  He reported no bowel or bladder problems and no leg weakness. In a statement attached to the Veteran's March 2008 VA Form-9 (substantive appeal), he reported that he suffered from chronic recurrent lumbar pain characterized by periodic pain that radiated from his lumbar spine to cervical spine.  He further stated that some days he was unable to turn over in bed or stand erect, because the pain was so severe; other days, simple movement in any direction was made worse due to his pain. 

In April 2007, an x-ray was taken of the Veteran's lumbar spine showing slight anterior narrowing of the L4-L5 vertebral bodies.  No evidence of recent fracture was identified.  There was also slight anterior narrowing of the L1 vertebral body. The lumbar interspaces appeared normal in width.  There were small osteophytes involving L1and L4-L5.  No other abnormalities of the lumbar spine were identified.  There were slight sclerotic changes of the superior portion of the left sacroiliac joint. The sacroiliac joints were otherwise unremarkable.

An MRI of the lumbar spine taken in May 2009 showed degenerative disc findings from L2-L3 through L5-S1, each with varying degrees of compromise of the spinal canal and foramina at each of the four levels.

An August 2009 VA treatment record shows that a lumbar support back brace was ordered for and mailed to the Veteran.

During January 2012 VA treatment, the Veteran reported having chronic low back pain for years since service but stated that such had not changed any within the past year.

The Board has considered the medical and lay evidence of record, and finds that, resolving doubt in the Veteran's favor, the evidence supports a rating of 20 percent for a lumbar spine disability throughout the period on appeal.

As discussed above, the Veteran's service-connected lumbar spine disability has previously been rated as 10 percent disabling from February 15, 2006 to March 11, 2012.  As noted, in order for an increased rating to be assigned, the evidence must at least demonstrate forward flexion of the thoracolumbar spine to no more than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Notably, the evidence of record during the relevant time period is devoid of any specific range-of-motion findings with exception of the May 2006 QTC examination.  The May 2006 examination revealed that the Veteran's range of forward flexion was from zero to 70 degrees with pain beginning at 60 degrees. While painful at 60 degrees, the pain did not restrict movement to less than 70 degrees even after repetitive movements.  The combined range of motion for the Veteran's thoracolumbar spine exceeded 120 degrees (215 degrees).  There was no evidence of muscle spasm or guarding.  The Veteran's gait was within normal limits.  However, as noted, the May 2006 QTC examiner noted that the Veteran's range of motion was additionally limited by pain, fatigue, weakness, and lack of endurance after repetitive use, but he noted that he could not determine the additional limitation of the range of motion on repetitive use testing without speculation.  

Given the evidence that the Veteran's thoracolumbar symptoms caused additional functional impairment on repetitive use testing, and because there is no way for the Board to determine how severe an impact the repetitive use testing had on the Veteran's functionality, the Board will resolve doubt in favor of the Veteran and find that the Veteran's lumbar spine disability met the criteria for a 20 percent disability rating, but no higher, during the period on appeal.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  The Board finds that the 20 percent disability rating appropriately compensates the Veteran's subjective complaints of pain with radiation to his cervical spine, decreased motion, stiffness, tenderness, and fatigue, along with any functional loss due to limited or excess movement, pain, weakness, and excess fatigability.  

The Veteran has claimed to experience "episodes" and flare-ups of back symptomatology during the appeal period.  See, e.g., the June 2011 Board hearing transcript.  There is no suggestion in the record that flare-ups result in any measurable increase in back pathology.  There is no evidence that he has experienced incapacitating episodes with physician prescribed bed rest during such episodes in order to justify a higher rating under DC 5243.  Indeed, the Veteran denied experiencing any incapacitating episodes during the May 2006 QTC examination.  Thus, rating the Veteran under the formula for rating IVDS based on incapacitating episodes would not avail him of a rating greater than the currently assigned 20 percent evaluation for his service-connected disability.  Rather, the Veteran has reported a progressive worsening of thoracolumbar symptoms and has described functional impairment.  Finally, there is no objective evidence of radiculopathy due to service-connected back disability to support the Veteran's claims of pain and radiation to his cervical spine.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a 20 percent rating, but no higher, for a lumbar spine disability from February 15, 2006, to March 11, 2012, is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


